DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, namely claims 1, 7, 11-15, 19-22, 36 and 49-51 in the reply filed on 02/03/2021 is acknowledged.  Upon further consideration, and in light of the 07/19/2021 Petition decision, the 02/03/2021 Requirement for Restriction is withdrawn and all pending claims are under examination.

Response to Arguments
Applicant's arguments, filed 10/05/2021, have been fully considered but they are not persuasive. 

Applicant argues that the references are non-analogous. Examiner respectfully disagrees.
Applicant does not state which references of record are non-analogous.  Applicant does not set forth a fact from any reference about how the references are non-analogous. Thus Applicant's arguments here amount to a general 
	As evident in the Richards and Meiby disclosures, these references are both in the same portable, handheld electronic devices with sensors, transmission/reception capabilities, infrared imagery and display field of endeavor (Richards: title: portable sensor; abstract; portable sensor for a transmitter; Fig 1-2; [0040]-[0046]; cellular transmitter 50; [0023]; [0031]; [0033]-[0036]; transmitting images and receiving remote feedback; [0032]-[0035]; highlight image displayed; [0043]; [0023]-[0024]; sensor devices 10, 20; [0030]; infrared and ultraviolet camera; [0010]; [0033]; [0047]) (Meiby: Fig 1, 6; [0023]; [0028]; [0039]; [0041]; [0062]; portable electronic device with sensor and display; [0037]; [0060]; [0069]; [0072]: transceiver and antenna in cellular network; 0044]-[0047]; [0052]; [0067]; camera, infrared images and storing images).  These cited portions of the two references are also directed towards solving the problem involved in Applicant’s claim 1 of a handheld device for capturing and transmitting infrared images as well as an associated display.
	It is respectfully noted that in the 10/05/2021 Arguments, Applicant does not state the Application’s field of endeavor or any problem with which the inventor is involved in claim 1. 

Regarding claim 1, “[r]egarding combination with the Meiby reference,” Applicant argues that “the Office itself admits that combining with the Meiby 

Regarding claim 1, Applicant argues “improper rationale for combining with the Meiby reference” for three reasons.
First, Applicant cites a number of legal rational.  Since Applicant does not apply this legal rationale to the facts of the application of any portion of an Office Action, it amounts to a general allegation of patentability and is unpersuasive. 
	Second, Applicant states that it is not clear why the combination of references is required.  Examiner respectfully disagrees.  As set forth on age 5 of the 5/12/2021 Office Action, “[u]sing the Meiby cellular transceiver and antenna would benefit the Richards teachings by further ensuring that data is received at a remote location.  Additionally, this is the application of a known technique, using a cellular transceiver and antenna, to a known device ready for improvement, the Richards device, to yield predictable results.”
	Third, Applicant states that the rationale to combine is moot, not required and redundant.  Examiner respectfully disagrees.  As set forth on page 5 of the 5/12/2021 Office Action, “Richards fails to teach: a transceiver and a cellular 

Regarding claim 1, Applicant argues that Richards fails to teach “identifying, by the digital image processor in the device, one or more elements in the captured image.”  Examiner respectfully disagrees.
Richards [0033]-[0036] teaches highlighting an image portion to emphasize particular area, such as a pipe.  This highlight occurs on interactive display 40, which may be part of the PDA, replacing or coupled to circuit board 95 (Richards [0036]; [0041]-[0042])
Applicant argues there is not automatic identification by the processor in Richards.  In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., automatic identification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 does not recite automatic identification.  
Applicant argues that Richards identifies an image portion but not an element.  Examiner respectfully disagrees.  Identifying a leaky gas pipe is identifying an element (Richards [0033]-[0034]).

Regarding claims 11-12, Applicant argues that Richards and Meiby fails to teach identifying an element having a different/distinct temperature.  Examiner respectfully disagrees.  Meiby [0052] teaches imaging infrared heat signals.  Richards [0010], [0030] and [0047] teaches infrared imagery.  Infrared light is emitted according to temperature.  Furthermore, it is not clear if Applicant is arguing that every identified element in the references has the same temperature.  It is noted that the motivation to combine is the same as in the claim from which these claims depend on.

Regarding claim 13, Applicant argues that Richards and Meiby fails to teach identifying multiple elements.  Examiner respectfully disagrees.  Richards [0014] and [0033]-[0034] teaches identifying a pipe, a leak and gas.  Meiby [0051] teaches identifying plural elements such as fingertips.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claim 14, Applicant argues that Richards and Meiby fails to teach multiple elements with a same characteristic.  Examiner respectfully disagrees.  Richards [0014] and [0033]-[0034] teaches identifying a pipe, a leak and gas, which share a characteristic of being about a gas leak, of being in the same room and of being in the same underlying image.  Meiby [0051] teaches identifying plural elements such as fingertips, which share a characteristic of 

Regarding claim 15, Applicant argues that Richards and Meiby fails to teach multiple elements of the same type.  Examiner respectfully disagrees.  Richards [0014] and [0033]-[0034] teaches identifying a pipe, a leak and gas, which share a type of being about a gas leak, of being in the same room, of being part of a diagnostic and of being in the same underlying image.  Meiby [0051] teaches identifying plural elements such as fingertips, which share a type of being about a hand, of being in the same room, of being part of a same determination and of being in the same underlying image.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claim 19, Applicant argues that Richards and Meiby fails to teach a silicon-based display.  Examiner respectfully disagrees.  Richards Fig 2 and [0023] teaches a display based on silicon circuits and glass.  Meiby [0063] teaches a liquid crystal display based on silicon circuits and glass.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claim 21, Applicant argues that Richards and Meiby fails to teach a software and processor.  Examiner respectfully disagrees.  Richards [0036] teaches a PDA with integrated imaging processing software.  Meiby [0033]-[0034], [0047], [0066] and [0074] teaches a CRM with instructions, a computer to execute them and other hardware/software to perform functions.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claim 51, Applicant argues that Richards and Meiby fails to teach a CCD or CMOS based device.  Examiner respectfully disagrees.  Meiby [0062] teaches CCD and CMOS image sensors.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-25, 28, 40-41, 43 and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100).

Regarding claim 1, 
Richards teaches:
A method by a handheld device (Richards: Fig 1; [0022]; hand held portable sensor 10) comprising: 
capturing, by a digital camera in the device, an image in a non-visible spectrum (Richards: [0023]-[0024]; sensor devices 10, 20; [0030]; infrared and ultraviolet camera; [0010]; [0033]; [0047]); 
processing, by a digital image processor in the device, the captured image (Richards: [0031]-[0036]; image data; PDA, internal circuit board 95, processes sensor information; [0041]-[0043]); 
identifying, by the digital image processor in the device, one or more elements in the captured image (Richards: [0033]-[0035]; highlight image portion to emphasize particular area, such as a pipe); 
transmitting, by a cellular transmitter in the device, the captured image over a cellular network (Richards: [0040]-[0046]; cellular transmitter 50; [0023]; [0031]; [0033]-[0036]; transmitting images and receiving remote feedback); 

storing, in a memory in the device, the captured image (Richards: [0045]; PDA storage).

Richards fails to teach:
a transceiver and a cellular antenna.

Meiby teaches:
a cellular transceiver and a cellular antenna (Meiby: Fig 6; [0037]; [0060]; [0069]; [0072]: transceiver and antenna in cellular network).
a camera, infrared images and storing images (Meiby; [0044]-[0047]; [0052]; [0067]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Meiby with Richards.  Using the Meiby cellular transceiver and antenna would benefit the Richards teachings by further ensuring that data is received at a remote location.  Additionally, this is the application of a known technique, using a cellular transceiver and antenna, to a known device ready for improvement, the Richards device, to yield predictable results.

Applicant argues that the references are non-analogous. However, Applicant does not state which references of record are non-analogous.  Applicant does not set forth a fact from any reference about how the references are non-analogous. Thus Applicant's arguments here amount to a general allegation that the claims define a patentable invention without specifically pointing out how the references are non-analogous.
	As evident in the Richards and Meiby disclosures, these references are both in the same portable, handheld electronic devices with sensors, transmission/reception capabilities, infrared imagery and display field of endeavor (Richards: title: portable sensor; abstract; portable sensor for a transmitter; Fig 1-2; [0040]-[0046]; cellular transmitter 50; [0023]; [0031]; [0033]-[0036]; transmitting images and receiving remote feedback; [0032]-[0035]; highlight image displayed; [0043]; [0023]-[0024]; sensor devices 10, 20; [0030]; infrared and ultraviolet camera; [0010]; [0033]; [0047]) (Meiby: Fig 1, 6; [0023]; [0028]; [0039]; [0041]; [0062]; portable electronic device with sensor and display; [0037]; [0060]; [0069]; [0072]: transceiver and antenna in cellular network; 0044]-[0047]; [0052]; [0067]; camera, infrared images and storing images).  These cited portions of the two references are also directed towards solving the problem involved in Applicant’s claim 1 of a handheld device for capturing and transmitting infrared images as well as an associated display.


Regarding claim 2, 
Richards in view of Meiby teaches:
The method according to claim 1, wherein the device comprises a single casing housing the digital camera, the digital image processor, the cellular antenna, the display, and the cellular transceiver (Richards: Fig 1-3; hand held portable sensor 10; housing 12; abstract; [0009]-[0010]; [0022]; [0026]; Meiby: Fig 1-2; housing 12; [0041]; [0055]; Fig 6; [0061]; [0033]-[0036]; [0066]; [0074]).

Regarding claim 3, 
Richards in view of Meiby teaches:
The method according to claim 2, further comprising powering the device from a battery in the single casing (Richards: Fig 3; power source 75; [0041]; Fig 1-3; hand held portable sensor 10; housing 12; abstract; [0009]-[0010]; [0022]; [0026]; Meiby: Fig 1-2; housing 12; [0041]; [0055]; Fig 6; [0061]; [0033]-[0036]; [0066]; [0074]).



Regarding claim 7, 
Richards in view of Meiby teaches:
The method according to claim 1, wherein the non-visible spectrum is in an infrared or ultraviolet spectrum (Richards: [0010]; [0030]; [0047]; Meiby: [0052]).

Regarding claim 11, 
Richards in view of Meiby teaches:
The method according to claim 1, wherein the identifying comprises identifying an element in the captured image having a different temperature (Richards: [0010]; [0030]; [0047]; Meiby: [0052]).

Regarding claim 12, 
Richards in view of Meiby teaches:
The method according to claim 1, wherein the identifying comprises identifying an element based on a distinct infrared signature of the element (Richards: [0010]; [0030]; [0047]; Meiby: [0052]).

Regarding claim 13, 
Richards in view of Meiby teaches:
The method according to claim 1, wherein the identifying comprises identifying of plurality of elements in the captured image (Richards: [0014]; [0033]-[0034]; Meiby: [0051]).

Regarding claim 14, 
Richards in view of Meiby teaches:
The method according to claim 13, wherein the plurality of elements share a same characteristic (Richards: [0014]; [0033]-[0034]; Meiby: [0051]).

Regarding claim 15, 
Richards in view of Meiby teaches:
The method according to claim 13, wherein the plurality of elements are of the same type (Richards: [0014]; [0033]-[0034]; Meiby: [0051]).

Regarding claim 16, 
Richards in view of Meiby teaches:
The method according to claim 1, wherein the captured image includes part of a human body (Richards: [0045]; leaving sensor on desk or hallway, which would include imaging people; [0049] medical sensing device and use with sensor/camera; [0007]; video camera; [0030]; video of objects; [0032]; medical information of image; Meiby: [0051]-[0054]; recognition of user’s hand/finger).

Regarding claim 17, 
Richards in view of Meiby teaches:


Regarding claim 18, 
Richards in view of Meiby teaches:
The method according to claim 17, wherein the identifying comprises identifying of individual hairs or a hairy area in the captured image (Richards: [0045]; leaving sensor on desk or hallway, which would include imaging people; [0049] medical sensing device and use with sensor/camera; [0007]; video camera; [0030]; video of objects; [0032]; medical information of image; [0033]-[0035]; highlight image portion to emphasize particular area; Meiby: [0051]-[0054]; recognition of user’s hand/finger).

Regarding claim 19, 
Richards in view of Meiby teaches:
The method according to claim 1, wherein the display comprises a flat screen and is silicon-based (Richards: Fig 2; [0023]; Meiby: [0063]).

Regarding claim 20, 

The method according to claim 19, wherein the flat screen is based on LCD (Liquid Crystal Display) or TFT (Thin-Film Transistor) (Meiby: [0063].

Regarding claim 21, 
Richards in view of Meiby teaches:
The method according to claim 1, wherein the digital image processor comprises software and a processor, and wherein the processing and the identifying comprise executing the software by the processor (Richards: [0036]; Meiby: [0033]-[0034]; [0047]; [0066]; [0074]).

Regarding claim 22, 
Richards in view of Meiby teaches:
The method according to claim 1, further comprising adjusting color balance, gamma or luminance; filtering pattern noise; filtering noise using Wiener filter; zooming; changing zoom factors; recropping; applying enhancement filters; applying smoothing filters; applying subject-dependent filters; applying coordinate transformations; or applying mathematical algorithms to generate greater pixel density, adjusting color balance, contrast and/or luminance (Richards: [0030]; Meiby: [0063]).

Regarding claim 23, 

The method according to claim 1, further comprising illuminating, by a light source in the device (Richards: Fig 1, 3-4; light source 30; [0028]-[0029]; Meiby: [0063]).

Regarding claim 24, 
Richards in view of Meiby teaches:
The method according to claim 23, wherein the illuminating comprises illuminating of at least part of the captured image, and wherein the light source is mechanically mounted for illuminating of at least part of the captured image (Richards: Fig 1; light source 30; [0028]-[0029]; Meiby: [0063]).

Regarding claim 25, 
Richards in view of Meiby teaches:
The method according to claim 23, wherein the light source comprises, or consists of, a LED (Light Emitting Diode) (Richards: Fig 1, 3; light source 30; [0028]-[0029]).

Regarding claim 28, 
Richards in view of Meiby teaches:


At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Meiby with Richards. Using a digital camera as in Meiby would benefit the Richards teachings by allowing for customization according to cost and user preference. Additionally, this is the application of a known technique, using a digital camera, to a known device ready for improvement, the Richards device, to yield predictable results.

Regarding claim 40, 
Richards in view of Meiby teaches:
The method according to claim 1, further comprising transmitting, by a WLAN (Wireless Local Area Network) transceiver and a WLAN antenna in the device, the captured image over a WLAN network (Richards: [0040]-[0046]; [0023]; [0031]; [0033]-[0036;]; Meiby: [0037]; [0059]-[0060]; [0068]-[0069]; [0071]-[0072]).

Regarding claim 41, 
Richards in view of Meiby teaches:


Regarding claim 43, 
Richards in view of Meiby teaches:
The method according to claim 1, further comprising taking care of a human body part (Richards: [0045]; leaving sensor on desk or hallway, which would include imaging people; [0049] medical sensing device and use with sensor/camera; [0007]; video camera; [0030]; video of objects; [0032]; medical information of image; taking care of human safety, which includes body parts; taking care of safety which takes care of the brain; Meiby: [0044]; [0051]-[0054]; recognition of user’s hand/finger; taking care of user’s identity/brain/intent).

Regarding claim 49, 
Richards in view of Meiby teaches:
The method according to claim 1, wherein the digital camera comprises an optical lens for focusing a received light, and a photosensitive image sensor array disposed approximately at an image focal point plane of the optical lens (Richards: [0027]-[0030]; [0044]; Meiby: [0044]; [0051];[ 0062]).

Regarding claim 50, 
Richards in view of Meiby teaches:
The method according to claim 49, wherein the digital camera further comprises an analog to digital (A/D) converter coupled to the photosensitive image sensor for generating a digital data representation of the image (Richards: [0027]-[0030]; [0044]; Meiby: [0034]; [0044]; [0051]; [0062]).

Regarding claim 51, 
Richards in view of Meiby teaches:
The method according to claim 49, wherein the photosensitive image sensor is based on Charge-Coupled Devices (CCD) or Complementary Metal-Oxide-Semiconductor (CMOS) (Meiby: [0062]).

28. Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100) and
Nurminen et al. (US 2009/0049004).

29. Regarding claim 4,
Richards in view of Meiby teaches:
The device according to claim 1, comprising a cellular network (Richards:
[0008]; [0023]; [0031]; [0033]-[0036]; [0040]-[0046]; (Meiby: Fig 6; [0002]; [0037]-
[0038]; [0059]-[0060]; [0069]; [0072]).

Richards in view of Meiby fails to teach:
wherein the cellular network uses, or is based on, 2.5 G or 3 G.

Nurminen teaches:
wherein the cellular network uses, or is based on, 2.5 G or 3 G (Nurminen:
[0037]; [0046]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Nurminen with Richards in view of Meiby. Using a 2.5 G or 3 G as in Nurminen would benefit the Richards in view of Meiby teachings by allowing for more standardized communication in a cellular network.

Regarding claim 5, 
Richards in view of Meiby and Nurminen teaches:
The method according to claim 4, wherein the device is part of a cellular telephone handset (Richards: claims 22-23; [0008]; [0012]; [0040]; cellular telephone; PDA; Meiby: [0002]; [0037]-[0038]; [0059]-[0060]; cellular telephone).

Regarding claim 6, 
Richards in view of Meiby and Nurminen teaches:
.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100) and
Gannon et al. (US 2007/0228306).

Regarding claim 26,
Richards in view of Meiby teaches:
The method according to claim 23, illuminating, by a light source in the device (Richards: Fig 1, 3-4; light source 30; [0028]-[0029]; Meiby: [0063]).

Richards in view of Meiby fails to teach:
wherein the illuminating comprises emitting light in the non-visible spectrum.

Gannon teaches:


At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gannon with Richards in view of Meiby. Using an infrared light source as in Gannon would benefit the Richards in view of Meiby teachings by allowing for enhanced analysis in an infrared environment according to user preference.

Claims 27 and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100) and Quigley et al. (US 2009/0217338).

Regarding claim 27,
Richards in view of Meiby teaches:
The method according to claim 1,

Richards in view of Meiby fails to teach:
further comprising compressing the captured image by a compressor, and wherein the transmitting comprises transmitting of the compressed captured image.


further comprising compressing the captured image by a compressor, and wherein the transmitting comprises transmitting of the compressed captured image (Quigley: [0008]: H.264 video).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Quigley with Richards in view of Meiby. Using H.264 compression as in Quigley would benefit the Richards in view of Meiby teachings by reducing data size.

Regarding claims 29-35,
Richards in view of Meiby teaches:
The method according to claim 28, comprising a digital video format (Meiby: [0002]; [0062]; [0067]).

Richards in view of Meiby fails to teach:
29. The method according to claim 28, wherein the digital video format is according to, or is based on, one out of: TIFF (Tagged Image File Format), RAW format, AVI, DV, MOV, WMV, MP4, DCF (Design Rule for Camera Format), ITU-T H.261, ITU-T H.263, ITU-T H.264, ITU-T CCIR 601, ASF, Exif (Exchangeable Image File Format), and DP*OF (Digital Print Order Format) standards.



31. The method according to claim 30, wherein the compression is based on intraframe compression.

32. The method according to claim 30, wherein the compression is based on intraframe compression.

33. The method according to claim 30, wherein the compression is lossy compression.

34. The method according to claim 30, wherein the compression is non-lossy compression.

35. The method according to claim 30, wherein the compression is according to, or based on, a standard compression algorithm which is one out of JPEG (Joint Photographic Experts Group) and MPEG (Moving Picture Experts Group), ITU-T H.261, ITU-T H.263, ITU-T H.264, and ITU-T CCIR 601.

Quigley teaches:


30. The method according to claim 28, further comprising compressing the digital video data by a video compressor, and wherein the transmitting comprises transmitting of the compressed digital video data.

31. The method according to claim 30, wherein the compression is based on intraframe compression.

32. The method according to claim 30, wherein the compression is based on intraframe compression.

33. The method according to claim 30, wherein the compression is lossy compression.

34. The method according to claim 30, wherein the compression is non-lossy compression.



(Quigley: [0008]: H.264 video).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Quigley with Richards in view of Meiby. Using H.264 compression as in Quigley would benefit the Richards in view of Meiby teachings by reducing data size.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100) and Hahn et al. (US 7,593,573).

Regarding claim 36, 
Richards in view of Meiby teaches:
The method according to claim 1 (as shown above), 

Richards in view of Meiby fails to teach:
wherein the identifying is based on, or uses, pattern recognition.

Hahn teaches:
wherein the identifying is based on, or uses, pattern recognition (Hahn: col 2, line 41-46).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Hahn with Richards in view of Meiby.  Using pattern recognition, as in Hahn, would benefit the Richards in view of Meiby teachings by further enhancing object and gas leak detections (Richards: [0014]; [0033]-[0034]).  

Claims 37-39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100) and Chang et al. (US 2010/0130129).

Regarding claim 37, 
Richards in view of Meiby teaches:
The method according to claim 1 (as shown above), further comprising transmitting, the captured image over a network (Richards: [0040]-[0046]; [0023]; [0031]; [0033]-[0036;]; Meiby: [0037]; [0059]-[0060]; [0068]-[0069]; [0071]-[0072]).


transmitting, by a WPAN (Wireless Personal Area Network) transceiver and a WPAN antenna in the device, over a WPAN network.

Chang teaches:
transmitting, by a WPAN (Wireless Personal Area Network) transceiver and a WPAN antenna in the device, over a WPAN network (Chang: [0043]-[0045]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Chang with Richards in view of Meiby.  Using a specific network, as in Chang, would benefit the Richards in view of Meiby teachings by further allowing for cost optimization and increased marketability in different network environments.  

Regarding claim 38, 
Richards in view of Meiby and Chang teaches:
The method according to claim 37, wherein the WPAN network substantially conform to, or is based on, ZigBee according to IEEE 802.15.4 standard (Chang: [0043]-[0045]).

Regarding claim 39, 

The method according to claim 37, wherein the WPAN network substantially conform to, or is based on, Bluetooth according to IEEE 802.15.1 standard, or UWB (Ultra-WideBand) according to IEEE 802.15.3 standard (Chang: [0043]-[0045]).

Regarding claim 42, 
Richards in view of Meiby teaches:
The method according to claim 41, wherein the WLAN substantially conforms to, or is based on, IEEE 802.11 standard (Richards: [0040]-[0046]; [0023]; [0031]; [0033]-[0036;]; Meiby: [0037]; [0059]-[0060]; [0068]-[0069]; [0071]-[0072]), 

Richards in view of Meiby fails to teach:
and is using an Industrial, Scientific and Medical (ISM) frequency spectrum band.

Chang teaches:
and is using an Industrial, Scientific and Medical (ISM) frequency spectrum band (Chang: [0020]).

.  

Allowable Subject Matter
Claims 8-10 and 44-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488